    Case: 1:18-cv-04192 Document #: 89 Filed: 03/31/20 Page 1 of 13 PageID #:590




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

CARMEN MUHAMMAD,                                     )
                                                     )
                          Plaintiff,                 )
        v.                                           )        Case No. 18 C 04192
                                                     )
DOLLAR TREE and FRANK PIERUCCI                       )        Judge Jorge L. Alonso
                                                     )
                          Defendants.                )

                             MEMORANDUM OPINION AND ORDER

        Plaintiff Carmen Muhammad filed this pro se action against Defendants Dollar Tree 1 and

Frank Pierucci, alleging violations of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e

et seq., and of 42 U.S.C. § 1981. Defendants now move to compel arbitration pursuant to Fed. R.

Civ. P. 12(b)(3) or, in the alternative, to dismiss Plaintiff’s claims pursuant to Fed. R. Civ. P.

12(b)(6). For the reasons that follow, Defendants’ motion is denied [53].

                                              BACKGROUND

        From November 1, 2016 through approximately November 2017, Plaintiff Carmen

Muhammad worked for Defendant Dollar Tree as a manager of one of its stores in Chicago. During

that time, MuhammI ad’s immediate supervisor was Defendant Frank Pierucci, a district manager

for Dollar Tree. (See generally Pltf.’s Am. Compl., ECF No. 46.) Muhammad, who is an African-

American woman, was fired by Defendants in November 2017. Muhammad then filed this suit pro

se, alleging that Defendants wrongfully terminated her employment, that Defendants discriminated

against her because of her sex, color, and race, and that Defendants retaliated against her after she

complained of the discrimination she endured. (Id.)



1
  In its motion to dismiss, Dollar Tree states that it has been incorrectly named in this suit and that its correct
legal name is Dollar Tree Stores, Inc.
    Case: 1:18-cv-04192 Document #: 89 Filed: 03/31/20 Page 2 of 13 PageID #:591




       Defendants contend Muhammad’s suit should be dismissed because she agreed to arbitrate

her claims. Defendants claim Muhammad executed a “Mutual Agreement to Arbitrate Claims”

(“the Arbitration Agreement”), which states in relevant part:

       Claims subject to arbitration include, but are not limited to, claims for: overtime,
       misclassification as to exempt status, breaks, meal periods, expense reimbursement,
       pay for bank runs, off the clock work, wages, or other compensation; work
       conditions, including seating; breach of contract or covenant (express or implied);
       torts (including without limitation defamation either during or after employment
       with the Company); wrongful termination; retaliation or discrimination
       (including, but not limited to, race, sex, sexual orientation, religion, national
       origin, age, marital status, physical or mental disability or handicap, or medical
       condition); benefits (except for claims for employee benefits under any benefit plan
       sponsored by the Company and (a) covered by the Employee Retirement Income
       Security Act of 1974 or (b) funded by insurance); intellectual property, confidential
       information, or trade secrets; or violation of any federal, state, local, or other
       governmental law, statute, rule, regulation, or ordinance….

(Defs.’ Memo. in Support of Mot. to Dismiss, ECF No. 54, Ex. A at Ex. 3) (emphasis added).

       According to Defendants, Muhammad reviewed and signed the Arbitration Agreement

during Dollar Tree’s onboarding process. Defendants submit a sworn affidavit from Dollar Tree

“Talent Acquisition Operations” manager Vincent Votta, which describes this onboarding process.

(ECF No. 53 at Ex. A.) Votta states that, in November 2016, Dollar Tree used a secure web

platform known as “Career Launch” for its onboarding process. (Id. at ¶ 5.) When Dollar Tree

hired an employee, the new hire was required to create a unique password to access Career Launch.

(Id. at ¶ 6.) Part of the onboarding process was reviewing and electronically signing certain

documents, including the Arbitration Agreement. (Id. at ¶¶ 5-7.) More specifically, a new hire had

to review a webpage on the Career Launch platform that summarized the purpose of the Arbitration

Agreement, click a link to review “Frequently Asked Questions” relating to the Arbitration

Agreement, and click a link to review the Arbitration Agreement itself. (Id. at ¶¶ 8-11.) Then, the

new hire had to click a statement affirming that he or she received and read the Arbitration



                                                2
    Case: 1:18-cv-04192 Document #: 89 Filed: 03/31/20 Page 3 of 13 PageID #:592




Agreement. (Id.; see also id., Ex. A at Ex. 1.) Additionally, after completing this initial review, a

new hire was then required to sign into Career Launch a second time and electronically sign the

Arbitration Agreement, which is done by entering the new hire’s unique password. (Id., Ex. A at

¶¶ 12-14.) Defendants attach a copy of the Arbitration Agreement which includes Muhammad’s

electronic signature, dated November 1, 2016. (Id., Ex. 1 at Ex. 3.)

       In response, Muhammad states she never received nor executed the Arbitration Agreement

and further contends that the Arbitration Agreement was fabricated by Defendants. (See Memo. in

Support Pltf.’s Resp., ECF No. 67 at 5-6.) Muhammad submits her own declaration and certain

emails she received from Dollar Tree at the time of her hire. According to Muhammad’s

declaration, she received emails from Defendants on October 17, 2016 and October 31, 2016

regarding the onboarding process. (See Decl. of Pltf., ECF No. 68 at ¶ 2.) Muhammad states these

emails did not contain any link or attachment containing the Arbitration Agreement, and

Muhammad further states that she did not sign the Arbitration Agreement on November 1, 2016

nor at any other time during her employment. (Id. at ¶¶ 3-5.) Muhammad includes three emails

from Dollar Tree with her affidavit. The first email, dated October 17, 2016, offers Muhammad a

position as a “manager trainee.” The email includes a link to the Career Launch platform and

explains that Muhammad must create a unique password for Career Launch. The email also

includes a reminder that Muhammad will need her Career Launch password “to complete

documents required on your first day of work.” (Id., Ex. 1 at 7.) The second email, also dated

October 17, 2016, contains information and attachments about Dollar Tree’s dress code policy and

employee benefits. (Id. at 2-4, 8.) The third email, dated October 31, 2016, reminds Muhammad

to bring her Career Launch login credentials on her first day of work and includes an unsigned

copy of Dollar Tree’s “Information Systems Usage and Security Policy.” (Id. at 5-6.)



                                                 3
    Case: 1:18-cv-04192 Document #: 89 Filed: 03/31/20 Page 4 of 13 PageID #:593




       In reply, Defendants offer another affidavit from Votta, which further discusses Dollar

Tree’s onboarding process and records kept in the regular course of business. Votta states that

Dollar Tree keeps onboard data that reflects whether new hires complete the initial review of

documents through Career Launch discussed above and attaches business records purportedly

showing that Muhammad completed the initial review of hiring documents prior to her first day.

(See Defs.’ Reply, ECF No. 73, Ex. A at ¶ 3 and Ex. 2.) Votta also includes thirteen (13) new hire

documents that were electronically signed and dated November 1, 2016 by Muhammad. (Id., Ex.

A at Ex. 3.) Further, Votta states that the final step of the onboarding process for Muhammad was

electronically signing an I-9 form and that, due to how Career Launch operates, she could not have

completed her I-9 form without first electronically signing the Arbitration Agreement. (Id. at ¶ 6.)

       Defendants also offer the sworn affidavit of Ashley Heery, a District Manager for Dollar

Tree who trained Muhammad. (Id., Ex. B at ¶¶ 1-3.) Heery states that she trained Muhammad on

November 1, 2016, that part of that training was overseeing Muhammad’s completion of the

onboarding process, and that Heery electronically signed Muhammad’s I-9 form as the final step

of the onboarding process. (Id. at ¶¶ 4-5.) Due to how Career Launch operates, Heery could not

have signed Muhammad’s I-9 form until Muhammad had electronically signed all her onboarding

documents, including the Arbitration Agreement. (Id.) Heery states she has never electronically

signed documents for another employee, and did not sign Muhammad’s forms. (Id. at ¶ 6.)

       Muhammad filed her complaint on June 15, 2018. (See Compl., ECF No. 1.) Thereafter,

Defendants simultaneously filed their answer to Muhammad’s Complaint as well as a motion to

dismiss, as required by the Northern District of Illinois’ Mandatory Initial Discovery Pilot

program. (See Defs.’ Answer, ECF No. 19; see also Mot. to Dismiss, ECF No. 20.) In their answer,

Defendants asserted the arbitration agreement as an affirmative defense. (ECF No. 19 at ¶ 17.)



                                                 4
    Case: 1:18-cv-04192 Document #: 89 Filed: 03/31/20 Page 5 of 13 PageID #:594




However, in their initial motion to dismiss, Defendants argued only that Muhammad failed to state

a claim pursuant to Fed. R. Civ. P. 12(b)(6) and did not argue that Muhammad’s claims should be

dismissed for improper venue pursuant to Fed. R. Civ. P. 12(b)(3).

       Before the Court ruled on Defendants’ initial motion to dismiss, Muhammad moved to

amend her complaint. (See Mot. to Amd. Compl., ECF No. 40.) The Court granted leave for

Muhammad to amend her complaint, which she did. (See ECF No. 46.) Thereafter, Defendants

filed their current motion to compel arbitration or, in the alternative, to dismiss. As alluded to

above, the parties have fully briefed the instant motion. All discovery in this case has been stayed

pending the outcome of Defendants’ motion. (See ECF Nos. 58 and 83.)

                                      LEGAL STANDARD

       Motions to compel arbitration concern venue and are properly addressed under Federal

Rule of Civil Procedure 12(b)(3). Grasty v. Colo. Tech. Univ., 599 F. App'x 596, 597 (7th Cir.

2015) (citing Jackson v. Payday Fin., LLC, 764 F.3d 765, 773 (7th Cir. 2014)); Johnson v. Orkin,

LLC, 556 F. App'x 543, 544 (7th Cir. 2014) (an arbitration clause is "simply a type of forum-

selection clause," and a motion seeking dismissal based on an agreement to arbitrate therefore

should be decided under Rule 12(b)(3)). The Court may consider materials outside the pleadings

when evaluating such a motion. Johnson, 556 F. App'x at 544-45.

       The Federal Arbitration Act ("FAA") governs the enforceability of arbitration clauses in

state and federal courts. Jain v. de Méré, 51 F.3d 686, 688 (7th Cir. 1995). Under the FAA, an

arbitration agreement in "a contract evidencing a transaction involving commerce . . . shall be

valid, irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the

revocation of any contract." 9 U.S.C. § 2. The Court must grant a motion to compel

arbitration under the FAA where the parties have a written arbitration agreement and the asserted



                                                 5
     Case: 1:18-cv-04192 Document #: 89 Filed: 03/31/20 Page 6 of 13 PageID #:595




claims are within its scope. 9 U.S.C. §§ 3-4; Sharif v. Wellness Int'l Network, Ltd., 376 F.3d 720,

726 (7th Cir. 2004). In deciding a motion to compel arbitration, the court's duty is to determine

whether the parties' dispute belongs in arbitration, not to rule on the potential merits of the

underlying claim. AT&T Techs., Inc. v. Communs. Workers of Am., 475 U.S. 643, 649, 106 S. Ct.

1415, 89 L. Ed. 2d 648 (1986).

       If a court “determines that the making of the arbitration agreement is seriously disputed,

‘the court shall proceed summarily to the trial thereof.’” Tinder v. Pinkerton Security, 305 F.3d

728, 735 (7th Cir. 2002) (quoting 9 U.S.C. § 4). “The party opposing arbitration must identify a

triable issue of fact concerning the existence of the agreement in order to obtain a trial on the merits

of the contract." Id. Although the “the FAA does not expressly identify the evidentiary standard a

party seeking to avoid compelled arbitration must meet,” the Seventh Circuit has “analogized the

standard to that required of a party opposing summary judgment under Rule 56(e).” Id.

                                           DISCUSSION

       Defendants argue that all of Muhammad’s claims are covered by the Arbitration

Agreement and, as such, move the Court to dismiss this action and compel arbitration. In response,

Muhammad makes two arguments. First, Muhammad argues the parties never entered into an

Arbitration Agreement because she never reviewed nor signed it. Second, Muhammad argues that,

even if the Arbitration Agreement is valid, Defendants waived their right to arbitration.

I.     The Arbitration Agreement

       A party seeking to compel arbitration must show: (1) the existence of a valid written

arbitration agreement; (2) the dispute in question falls within the scope of that agreement; and (3)

the plaintiff refuses to arbitrate. Zurich Am. Ins. Co. v. Watts Indus., Inc., 466 F.3d 577 581 (7th

Cir. 2006). Here, it is undisputed that Muhammad’s claims are covered by the Arbitration



                                                   6
    Case: 1:18-cv-04192 Document #: 89 Filed: 03/31/20 Page 7 of 13 PageID #:596




Agreement and that Muhammad refuses to arbitrate. 2 However, the parties disagree whether a

valid arbitration agreement existed.

        Whether an enforceable arbitration agreement was formed is determined by applying state

contract law. 3 Tinder, 305 F.3d at 733. Defendants offer a signed copy of the Arbitration Agreement,

and under Illinois law, it is clear that a written arbitration agreement like the kind at issue here can

be valid and enforceable. See Melena v. Anheuser-Busch, Inc., 219 Ill. 2d 135, 151-52, 847 N.E.2d

99, 109 (2006); see also 710 ILCS 5/1 (“A written agreement to submit any existing controversy

to arbitration…is valid, enforceable and irrevocable….”) The Arbitration Agreement states the

parties’ mutual promises to arbitrate, as well as Dollar Tree’s offer of employment, act as

consideration. This is sufficient under Illinois law. See Fuqua v. SVOX AG, 2014 IL App (1st)

131429, ¶ 37, 13 N.E.3d 68, 80. The Arbitration Agreement also contains Muhammad’s electronic

signature, dated November 1, 2016. See 5 ILCS 175/5-120(a) (authorizing use of electronic

signatures). In further support that Muhammad executed the Arbitration Agreement, Defendants

offer two sworn affidavits explaining how the Career Launch platform works and how Muhammad

was required to review and electronically sign various hiring documents, including the Arbitration

Agreement, using her unique password. See 5 ILCS 175/5-120(b) (“[a]n electronic signature may

be proved in any manner, including by showing that a procedure existed by which a party must of




2
  Muhammad’s response does include a heading stating “Plaintiff’s Amended Complaint does not fall
within the scope of an Arbitration Agreement,” but this section only conclusively repeats that the
Arbitration Agreement is fabricated and that Defendants have waived their right to arbitrate. (ECF No. 67
at 6.) As such, Muhammad does not actually argue that her claims fall outside the Arbitration Agreement.
3
  Although the Arbitration Agreement does not contain a choice of law provision, the Court looks to Illinois
law “[b]ecause all the relevant events occurred in [Illinois].” Tinder, 305 F.3d at 733; see also Michalski v.
Circuit City Stores, Inc., 177 F.3d 634, 636 (7th Cir. 1999) (applying Wisconsin law to issue of arbitration
agreement because it was “the state where the employment and termination took place”). Further,
Defendants assert that Illinois law applies, and Muhammad does not contest this assertion. (See ECF No.
54 at 5-6.)
                                                      7
    Case: 1:18-cv-04192 Document #: 89 Filed: 03/31/20 Page 8 of 13 PageID #:597




necessity have executed a symbol or security procedure….”). Thus, if uncontroverted, Defendants’

evidence is sufficient to prove Muhammad entered into the Arbitration Agreement.

       In response to Defendants’ evidence, Muhammad submits her own declaration which

repeatedly states that she never executed the Arbitration Agreement. (ECF No. 68 at ¶ 4-5.)

Muhammad states that she never “received any link to electronically fill out any paperwork on

purported ‘Mutual Arbitration Agreement’ in career launch on November 1, 2016 or any time

during Plaintiff’s career at Dollar Tree Inc.” (ECF No. 68 at ¶ 3.) As detailed above, she also

includes three emails she received from Dollar Tree prior to her first day of work. All emails

reference the Career Launch platform, and one email contains directions and a link to access Career

Launch. However, none of the emails attach or specifically mention the Arbitration Agreement.

       Muhammad argues her declaration warrants denial of Defendants’ motion to compel. The

Court disagrees. But under the FAA, Muhammad may be entitled to a trial on the existence of the

Arbitration Agreement. 9 U.S.C § 4. The question is whether Muhammad has “identif[ied] a triable

issue of fact concerning the existence of the agreement.” Tinder, 305 F.3d at 735. Again, the

evidentiary standard for Muhammad is similar to a party opposing summary judgment, and as

such, "the evidence of the non-movant is to be believed and all justifiable inferences are to be

drawn in [her] favor." Id.

       Defendants argue that Muhammad’s “unsupported denial of the existence of the Arbitration

Agreement is insufficient to avoid compelled arbitration as a matter of law.” (ECF No. 73 at 9.)

But the cases Defendants cite in support do not stand for that precise proposition. Instead, the cases

Defendants cite say that where a plaintiff testifies he or she does not remember receiving or

executing an arbitration agreement, that is insufficient to create a genuine dispute of fact. See

Tinder, 305 F.3d at 735-36; see also Nitka v. ERJ Dining IV, LLC, No. 18-cv-3279, 2018 WL



                                                  8
    Case: 1:18-cv-04192 Document #: 89 Filed: 03/31/20 Page 9 of 13 PageID #:598




5884531, at *2 (N.D. Ill. Nov. 8, 2018). Unlike the plaintiff in Tinder and Nitka, Muhammad

unequivocally denies ever receiving or signing the Arbitration Agreement, and this is enough to

create a triable issue of fact. See e.g., Gupta v. Morgan Stanley Smith Barney, LLC, No. 17 C 8375,

2018 WL 2130434, at *2 (N.D. Ill. May 9, 2018); see also Warren v. Meijer, No. 16 C 4706, 2017

WL 3087724, at *3 (N.D. Ill. July 20, 2017) (denying motion to compel arbitration where plaintiff

submitted affidavit “specifically den[ying] that he clicked to accept the [arbitration] agreement”

even where defendant submitted testimony that plaintiff was seen accepting the agreement and

records reflecting that plaintiff reviewed and accepted agreement).

        Gupta is particularly instructive here. In Gupta, the defendant moved to enforce an

arbitration agreement as to claims brought by a former employee. Id. at *1. Defendants argued the

arbitration agreement was emailed to all its employees, including plaintiff, and stated that

employees would be deemed to have accepted the terms of the agreement unless they affirmatively

opted out by completing a form. Id. Plaintiff did not opt out and later argued he never received the

email. Id. at *1-3. The district court interpreted cases in the Seventh Circuit “to impose a

straightforward rule: when the plaintiff submits an affidavit stating that he does not recall receiving

a letter, there is no triable factual dispute, but when the plaintiff submits an affidavit in which he

denies receiving a letter, a triable dispute exists” Id. at *2 (analyzing cases). Adapting this rule to

the present case, the Court finds Muhammad’s declaration creates a genuine issue as to whether

parties actually entered into the Arbitration Agreement. As such, a trial on this issue is

appropriate. 4




4
 Defendants also argue that, under the Arbitration Agreement, Muhammad continuing to work at Dollar
Tree after completing the onboarding process constitutes acceptance of the agreement. (ECF No. 73 at 5.)
This argument fails, because it assumes Muhammad reviewed but did not sign the Arbitration Agreement.
Muhammad states she never received the Arbitration Agreement. Meijer, 2017 WL 3087724, at *4.
                                                   9
      Case: 1:18-cv-04192 Document #: 89 Filed: 03/31/20 Page 10 of 13 PageID #:599




II.      Waiver of Right to Arbitrate

         Muhammad also appears to argue that Defendants’ motion to compel arbitration is

untimely, and thus, Defendants have waived their right to arbitrate. (ECF No. 67 at 1, 3-4, 6.) In

essence, Muhammad states that “Defendants waited 20 months” before moving to compel

arbitration. (Id. at 6.) The Court has some trouble discerning how Muhammad comes up with this

20-month figure. She filed this suit on June 15, 2018, and Defendants filed the instant motion on

June 14, 2019. (See ECF No. 1; see also ECF No. 53.) In her response, Muhammad points to an

undated “grievance letter” she claims was sent to Defendants on December 15, 2017, which might

be around where she starts her clock. (See ECF No. 67 at 2; see also ECF No. 1 at 10-13.)5 That

letter does not demand arbitration but does state “[i]f I were allowed the opportunity to receive a

fair mediation and be offered my job back, I would like to suggest that I be placed under Ashley

[instead of Defendant Pierucci].” (ECF No. 1 at 13.)

         “Like any other contractual right, the right to arbitrate can be waived.” Smith v. GC Services

Ltd. P’ship, 907 F.3d 495, 499 (7th Cir. 2018). Muhammad cites Smith to argue that Defendants’

delay in bringing the instant motion amounts to waiver. Like the defendant in Smith, Defendants

have not expressly waived their right to arbitration, so “[t]he question is whether…considering the

totality of the circumstances, a party acted inconsistently with the right to arbitrate.” Id. The

defendant in Smith was found to waive its right to arbitrate where it engaged in discovery, litigated

discovery disputes, filed an answer that did not include its right to arbitrate, and engaged in motion

practice, including a motion to dismiss, which the court ultimately denied. Id. at 500-01. Here, on

the other hand, Defendants’ answer cites the Arbitration Agreement as an affirmative defense, and


5
  Muhammad includes this letter in her original complaint but not in her Amended Complaint nor in her
response to Defendants’ motion.
                                                  10
    Case: 1:18-cv-04192 Document #: 89 Filed: 03/31/20 Page 11 of 13 PageID #:600




although Defendants filed a previous motion to dismiss that did not include their Rule 12(b)(3)

argument, the Court did not rule on the motion because of Muhammad’s decision to amend her

complaint. Further, Defendants sought and obtained a stay of discovery pending resolution of their

motion to dismiss, so the parties have not yet engaged in any discovery. Thus, unlike the defendant

in Smith, Defendants have acted consistently with a right to arbitrate. Id.; see also Am. Patriot Ins.

Agency, Inc. v. Mut. Risk Mgmt., 364 F.3d 884, 887-88 (7th Cir. 2004) (finding party did not waive

improper venue defense even where party “preliminary pretrial litigation activity” and waited nine

(9) months to move to transfer venue).6

        Additionally, the Court notes that the Federal Rules of Civil Procedure specifically provide

for waiver under certain circumstances. Although Muhammad does not explicitly cite the federal

rules, the Court liberally construes her response to include this argument. Parker v. Four Seasons

Hotels, Ltd., 845 F.3d 807, 811 (7th Cir. 2017); see also Rappe v. Unknown Train Conductor, No.

18-cv-6172, 2020 WL 1166179, at *5 (N.D. Ill. Mar. 11, 2020). Rule 12(h) provides that a

defendant waives an improper venue defense by “(A) omitting from a motion in the circumstances

described in Rule 12(g)(2); or (B) failing to either…include it in a responsive pleading….” Fed.

R. Civ. P. 12(h)(1). Relatedly, Rule 12(g)(2) provides that “a party that makes a motion under this

rule must not make another motion under this rule raising a defense or objection that was available

to the party but omitted from its earlier motion.” Fed. R. Civ. P. 12(g)(2).




6
  Muhammad also cites a Texas state court decision in arguing Defendants have waived their right to
arbitrate. See Adcock v. Five Star Rentals/Sales, Inc., No. 04-17-00531-CV, 2018 WL 1831646, at *1-2
(Tex. App. Apr. 18, 2018). Muhammad argues her “grievance letter” acted to notify Defendants of her
desire to arbitrate, and their failure to do so constitutes waiver. Even assuming the Court could properly
consider the grievance letter, the letter does not request—nor even mention—arbitration. As such, Adcock
is inapposite. Id. (finding defendants waived right to arbitrate where plaintiff’s letter requested a copy of
any applicable arbitration agreement and explicitly stated that failure to produce the agreement in 30 days
would constitute waiver).
                                                     11
   Case: 1:18-cv-04192 Document #: 89 Filed: 03/31/20 Page 12 of 13 PageID #:601




       The Court finds these rules do not compel a finding of waiver here because, even though

Defendants omitted their Rule 12(b)(3) argument from their initial motion to dismiss, they

nevertheless included it as an affirmative response in their answer which was filed simultaneously,

thereby complying with Rule 12(h). See Taylor v. Samsung Elecs. Am., Inc., No. 19 C 4526, 2020

WL 1248655, at *7 (Mar. 16, 2020) (finding no waiver where defendant included arbitration

agreement as affirmative defense); see also Lieberman v. Budz, No. 00 C 5662, 2013 WL 157200,

at *9 (N.D. Ill. Jan. 15, 2013) (finding same). This finding accords with the underlying policy of

the federal rules, which is “to prevent piecemeal litigation in which a defendant moves to dismiss

on one ground, loses, then files a second motion on another ground.” Ennegna v. Starns, 677 F.3d

766, 773 (7th Cir. 2012). Here, Defendants are still on their “first bite of the apple” because the

Court never ruled on the initial motion to dismiss.

       For the foregoing reasons, the Court finds Defendants have not waived their rights to

arbitration. However, as explained above, there is a genuine dispute of fact as to whether an

agreement to arbitrate exists at all. Because a valid arbitration agreement may exist, the Court

declines at this time to address Defendants’ Rule 12(b)(6) arguments, which reach the merits of

Muhammad’s claims. See AT&T Techs., Inc., 475 U.S. at 649.

                                          CONCLUSION

       Defendants’ motion to compel arbitration or, in the alternative, to dismiss [53] is denied

without prejudice. The Court sets this case for a status hearing on May 5, 2020 at 9:30 a.m. The

Court also sets a trial date of June 1, 2020 at 9:30 a.m.

SO ORDERED.                                                 ENTERED: March 31, 2020




                                                 12
    Case: 1:18-cv-04192 Document #: 89 Filed: 03/31/20 Page 13 of 13 PageID #:602




                                                    ______________________
                                                    HON. JORGE ALONSO
                                                    United States District Judge
.




                                         13
